DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/07/2021 has been entered.
 
Specification
Amendments to the specification filed 1/07/2021 are acceptable and have been entered.

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 recites “the one or more elastic lateral” in line 1 which should read “the one or more elastic lateral ties” for consistency purposes.  Appropriate correction is required.
22 is objected to because of the following informalities:  Claim 22 recites “the compressive force” in line 2 which should read “the lateral compressive force” for consistency purposes.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: force distribution structures in claims 23-25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lönne (US 6,712,839).
Regarding claims 15 and 21-22, Lönne discloses a method of inhibiting scar formation in a the closed wound or incision (as the frame allows for optimal healing of a wound; column 5, lines 39-42), the method comprising: adhering (via adhesive 4) a first base panel (foundation part 2) of a scar inhibition device (frame 1) to skin on a first lateral side (top side of Fig. 1e) of the closed wound or incision (closed wound or incision shown in Fig. 1d); stretching (due to the elasticity of the joining portion 10) the first base panel (2) and a second base panel (foundation part 3) of the scar inhibition device apart to place one or more elastic lateral ties (as the braiding 11 of the joining device 10 is of an elastic construction; column 5, lines 17-23) coupling the first and second base panels together in tension (Fig. 1e; column 5, lines 29-32); positioning the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15, 17-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischell et al. (US 2014/0171849 A1) in view Lönne (US 6,712,839) in view of Lunn et al. (US 4,999,235).
Regarding claim 15, Fischell discloses a method of closing a wound or incision and inhibiting scar formation in the closed wound or incision by keeping the wound or incision closed (an improved wound closure system and method that uses adhesive pads and two, flat straps to close skin wounds, and minimizing potential scarring; [0003]-[0004]), the method comprising: 
adhering a first base panel (adhesive pad 11) of a scar inhibition device (open wound closure system 10) to skin (skin, as shown in Fig. 5) on a first lateral side of the wound or incision (open wound 13A; Fig. 5 shows the adhesive pad 11 on one side of the open wound 13A);  
stretching the first base panel (adhesive pad 11) and a second base panel (adhesive pad 15) of the scar inhibition device (open wound closure system 10) apart (adhesive pads 11 and 15 are pulled apart by tab 15A and flexible hinge 15B, by pulling 
positioning the scar inhibition device (open wound closure system 10) such that the one or more lateral ties (straps 14) are positioned across the wound or incision (open wound 13A; see Fig. 1, where straps 14 are positions across open wound 13A); and 
adhering the second base panel (adhesion pad 15) to skin (skin) on a second lateral side of the wound or incision (open wound 13A) opposite the first lateral side (see Fig. 1, where adhesive pad 15 is on a second lateral side of open wound 13A from adhesive pad 11), thereby having the one or more lateral ties (straps 14) apply a lateral compressive force on the wound or incision (open wound 13A), 
wherein the lateral compressive force is maintained for a period of time as the wound or incision (open wound 13A) heals.
Fischell falls to disclose wherein the one or more lateral ties are elastic.
However, Lönne teaches a method of inhibiting scar formation (by keeping a closed wounds edges together; column 4, lines 23-29; column 5, lines 39-42), the method comprising adhering a first base panel (adhesive 4) of a scar inhibition device (frame 1) to skin on a first lateral side of the closed wound or incision (Fig. 1E); stretching the first base panel and a second base panel (adhesive 5) apart to place one or more elastic lateral ties (as the braiding 11 of the joining device 10 is of an elastic construction; column 5, lines 17-23) coupling the first and second base panels together in tension (Fig. 1E). The lateral ties are elastic to achieve a constant pull so that tension across the whole scar throughout the healing process is removed and the scar is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lateral ties of Fischell to be elastic as taught by Lönne in order to remove tension across the closed wound or incision throughout the healing process and to protect the closed wound or incision against being pulled in all directions during varying stretch tension in the skin.
Modified Fischell fails to disclose wherein the device for inhibiting scar formation (the device for treating minor to moderate skin wounds without disturbing the wound and minimizing potential scaring; [0003]) is used on a closed wound or incision. Instead, the device is generally used to both close the wound or incision and inhibit scarring ([0007]).
However, Lunn teaches that adhesive scar inhibition devices (pressure-sensitive adhesive tapes), similar to the adhesive scar inhibition device of modified Fischell, have been known for some time for use in closing minor wounds or covering abrasions (column 1, lines 12-14), similar to the method of closing a wound or incision as taught by Fischell. Lunn further teaches that pressure-sensitive tapes have also been used in conjunction with sutures to close major wounds and, in certain instances, the wound is initially closed with sutures or staples that are removed a few days after surgery, and the wound is then held closed with surgical tape (column 1, lines 15-22). Such a practice allows drainage of the wound and very improves the cosmetic results of the surgery (column 1, lines 22-24).

Regarding claim 17, modified Fischell discloses the method of claim 15 (see above), wherein the first base panel (adhesive pad 11) is adhered to the first lateral side of the closed wound or incision (open wound 13A) before the second base panel (adhesive pad 15) is adhered to the second lateral side of the closed wound or incision ([0027] describes in detail how adhesive pad 15 is applied to the skin after adhesive pad 11).
Regarding claim 18, modified Fischell discloses the method of claim 15 (see above), wherein the first and second base panels (adhesive pads 11 and 15, respectively) are stretched apart laterally after the first base panel (adhesive pad 11) is adhered to the first lateral side of the closed wound or incision (upon adhesion to the skin by adhesive pad 11, tab 15A draws the adhesive pad 15 away from adhesive pad 11, see [0027]).
Regarding claim 21, modified Fischell discloses the method of claim 15 (see above), wherein the one or more elastic lateral ties (modified straps 14) comprises a plurality of axially-adjacent lateral ties (see Fig. 1, where the modified straps 14 are axially adjacent one another).
.

Claim(s) 16, 19-20, 23-30 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischell et al. (US 2014/0171849 A1) in view Lönne (US 6,712,839) in view of Lunn et al. (US 4,999,235), as applied to claim 15 above, and further in view of Belson et al. (US 2015/0216527 A1).
Regarding claim 16, modified Fischell discloses the method of claim 15 (see above), but does not expressly disclose that the period of time is in the range from 1 day to 21 days. 
However, Belson teaches an adhesive scar inhibition device (skin adhesive) that may be maintained for a period of time in the range from 1 day to 21 days ([0137] “up to 14 days”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method as taught by modified Fischell with the time period as taught by Belson in order to allow for a longer healing process if needed (Belson, [0137]).
Regarding claim 19, modified Fischell discloses the method of claim 15 (see above), but does not expressly disclose that the first base panel is adhered to the first 
However, Belson discloses that the first base panel (left base panel 1404) is adhered to the first lateral side of the wound or incision (left side of incision shown in Fig. 14B) concurrently with the second base panel (right base panel 1402) being adhered to the second lateral side of the wound or incision (right side of incision shown in Fig. 14B; [0113]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method as taught by modified Fischell with concurrently applying the base panels as taught by Belson in order to minimize movement of the incision closure appliance (Belson, [0012]).
Regarding claim 20, modified Fischell in view of Belson discloses the method of claim 19 (see above).  Belson further discloses wherein the first and second base panels (adhesive pads 11 and 15) are stretched apart before the first and second base panels (adhesive pads 11 and 15) are adhered to the skin (upon adhesion to the skin by adhesive pad 11, tab 15A draws the adhesive pad 15 away from adhesive pad 11, see [0027]).  
Regarding claim 23, modified Fischell discloses the method of claim 15 (see above), but does not expressly disclose that the first and second base panels each comprise force distribution structures coupling the one or more elastic lateral ties or straps to the first and second base panels. (It is noted that force distribution structures are understood to be connection structures with a larger surface area than that of the lateral ties or straps and/or equivalents thereof; [0034]; Fig. 1B).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the method taught by modified Fischell with the force distribution structures as taught by Belson in order to help distribute mechanical loads (Belson, [0112]).
Regarding claim 24, modified Fischell in view of Belson discloses the method of claim 23 (see above). Belson further discloses that the force distribution structures (axial supports 1414 and 1416) are axially distributed over the lengths of the first and second base panels (base panels 1402 and 1404; axial supports 1414 and 1416 are axially distributed over the right and left base panels 1402 and 1404; Fig. 14A1).
Regarding claim 25, modified Fischell in view of Belson discloses the method of claim 24 (see above). Belson further discloses further comprising axially stretching one or more of the first or second base panels (base panels 1402 and 1404), the one or more of the first or second base panels (base panels 1402 and 1404) having preferentially stretching regions between axially adjacent force distribution structures (axial supports 1414 and 1416; left and right panels 1402 and 1404 include perforations 1418 and 1420 that are provided in between axially adjacent axial supports 1414 and 
Regarding claim 26, modified Fischell discloses the method of claim 24 (see above), further comprising removing one or more of staples, sutures, or a closure device from the closed wound or incision or skin adjacent thereto prior to adhering the first and second base panels to the skin (as Lunn teaches the wound or incision is initially closed with sutures or staples that are removed a few days after surgery, and the wound is then held closed with the adhesive scar inhibition device, see claim 15 above for additional details).
Regarding claim 27, modified Fischell discloses the method of claim 15 (see above), but does not expressly discloses that the closed wound or incision is on a joint of a patient.
However, Belson discloses that the wound or incision is on a joint of a patient (the incision is in the skin of a patient’s joint; Fig. 14B; [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method as taught by modified Fischell with the location of the incision as taught by Belson in order to add to the variety of uses for the method (Belson, [0113]).
Regarding claim 28, modified Fischell in view of Belson discloses the method of claim 27 (see above). Belson further discloses that the joint comprises a knee (the patient’s joint is a knee; Fig. 14B; [0113]).
Regarding claim 29, modified Fischell discloses the method of claim 15 (see above), but does not expressly discloses that applying the lateral compressive force on 
However, Belson discloses that applying the lateral compressive force on the wound or incision with the one or more lateral ties (lateral tie assembly 1422) comprises causing the wound or incision to pucker (the closure device draws the tissue edges together in order to upwardly evert the tissue edges and cause a pucker; [0012]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method as taught by modified Fischell with the pucker as taught by Belson in order to improve healing of the wound or incision.
Regarding claim 30, modified Fischell discloses the method of claim 15 (see above), but does not expressly disclose the method further comprising axially stretching one or more of the first or second base panels. 
However, Belson discloses the method further comprising axially stretching one or more of the first or second base panels (base panels 1402 and 1404; the left and right base panels 1402 and 1404 are axially stretched, claims 32, 33 and 37). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method as taught by modified Fischell with the axial stretching as taught by Belson in order to apply the base panels to different areas of skin (Belson, [0112]). 
Regarding claim 60, modified Fischell discloses wherein the force distribution structures are made of an inelastic material (as the force distribution structure may include or consist of inelastic elements woven or otherwise incorporated within a fabric membrane; [0016]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 15-30 and 60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walker (US 2018/0353335 A1) is noted for teaching a wound treatment device that is primarily used for closing an open skin wound, but is not limited to this particular application and may also be used to treat a closed skin wound. . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH A SIMPSON/Primary Examiner, Art Unit 3771